Exhibit 10.4

 



EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (this “Agreement”) is made effective as of May 25, 2018
(the “Execution Date”) by and among Avant Diagnostics, Inc., a Nevada
corporation (the “Company”) and Coastal Investment Partners LLC (the
“Investor”).

 

RECITALS

 

WHEREAS, the Company and the Investor entered into certain Securities Purchase
Agreement dated July 6, 2016 (the “Purchase Agreement”), pursuant to which the
Company issued to the Investor a convertible promissory note (the “July 2016
Note”), in the aggregate principal amount of $225,000, in accordance with the
terms of the Purchase Agreement;

 

WHEREAS, on July 14, 2017, the Company entered into an Exchange Agreement (the
“Coastal Exchange Agreement”) with the Investor;

 

WHEREAS, prior to the execution of the Coastal Exchange Agreement, the Company
agreed to exchange the principal amount due under the June 2016 Note plus
accrued but unpaid interest and default and other amounts due and payable under
such note in exchange for the issuance of a new convertible promissory note due
January 15, 2018 in the aggregate principal amount of $380,250.00, which new
notes are on substantially similar terms to the Existing Notes (the “Existing
Note”).

 

WHEREAS, pursuant to the terms of the Coastal Exchange Agreement, the Company
and the Investor agreed to exchange the Existing Note in exchange for the
issuance of a new convertible promissory notes due July 14, 2019 provided the
Company got current in its ongoing reporting requirements with the Securities
and Exchange Commission within 90 days of the execution of the Coastal Exchange
Agreement (“Current Information Requirement”).

 

WHEREAS, the Company did not satisfy the Current Information Requirement and get
the Company acknowledges that the Existing Note is currently in default
(collectively, the “Default”);

 

WHEREAS, as of March 31, 2018, the aggregate principal amount plus all interest,
penalties and other amounts which are due and payable on the Existing Note is
$305,664 (the “Owed Amount”);

 

WHEREAS, the Company desires, and the Investor agrees, that the Investor
exchange (the “Exchange”) the Existing Note for (i) ) 192,832 shares of series A
preferred stock having an aggregate value of $192,832 and such rights and
preferences in a certificate of designation as attached hereto as Exhibit A (the
“Series A Preferred Stock”) and (ii) a new convertible promissory note (the “New
Note” and collectively with the Series A Preferred Stock, the “New Securities”),
in the form attached hereto as Exhibit B. The New Note shall have a principal
balance of $192,832.00 (one hundred and ninety-two thousand eight hundred
thirty-two dollars and zero cents), a maturity date of 18 months from the date
of this Agreement, accrue interest at a rate of eight (8%) per annum, a fixed
conversion price equal to $0.015 per share, and other terms as provided in this
Agreement and the New Note. The shares of Common Stock issuable upon conversion
of the New Note shall be referred to as the “Conversion Shares”;



 

WHEREAS, each of the Series A Preferred Stock, the New Note and the Conversion
Shares, is intended to qualify as an exempted security under Section 3(a)(9) of
the Securities Act of 1933, as amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

 



 -1- 

 



 

ARTICLE I

THE EXCHANGE

 

1.1  Waiver of Existing Defaults. Subject to the terms hereof, Investor hereby
irrevocably waives the defaults and breaches that have resulted from the Default
on or prior to the Execution Date as well as any penalties, interest or other
amounts that may have accrued under the Existing Notes after March 31, 2018. In
addition, the Investor is aware that the Company is currently restructuring its
outstanding obligations and it hereby waives any change of control or other
rights it may have under the Purchase Agreement and/or the Existing Note as a
result of any transaction that has occurred on or prior to the date of this
Agreement. This waiver does not include any default or breach occurring after
the Execution Date should the Closing not occur.

 

1.2  Closing. Subject to the terms and conditions set forth in this Agreement,
the Company and the Investor shall exchange the Existing Note in consideration
for the issuance of the New Securities. The closing of the Exchange and issuance
of the New Securities (the “Closing”) shall take place at the offices of the
Company, on the date hereof or such other date as the parties shall agree (the
“Closing Date”).

 

1.3   Exchange.

 

(a)   Investor Obligations. At the Closing, the Investor shall deliver or
promptly cause to be delivered to the Company (i) the Existing Note, and (ii) an
executed copy of this Agreement.

 

(b)   Company Obligations. At the Closing, the Company shall deliver or promptly
cause to be delivered to the Investor (i) the New Note, (ii) a certificate
representing the shares of Series A Preferred Stock and (iii) an executed copy
of this Agreement.

 

(c)   Existing Note. Effective as of the Closing Date, the Existing Note shall
be deemed automatically canceled and of no further force or effect and shall
thereafter represent only the right to receive the New Securities.

 

1.4  Termination Agreement. Concurrently with the execution of this Agreement,
the Company and Investor shall execute a termination agreement related to any
security interest held by the Investor, substantially in the form as attached
hereto as Exhibit C.



 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

2.1   Investor Representations and Warranties . The Investor hereby represents
and warrants to the Company as follows on the Execution Date and the Closing
Date:

 

(a)   Organization; Authority. The Investor, if not a natural person, is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization. The Investor has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. This Agreement
has been duly executed by the Investor, and when delivered by the Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Investor, enforceable against it in accordance with its terms.

 

(b)   Ownership of the Existing Note. The Investor is the sole owner of the
Existing Note, free and clear of any and all liens, claims and encumbrances of
any kind. The Investor has not assigned any rights in the Existing Note to any
party.

  

(c)   Investment Intent. The Investor is acquiring the New Securities as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such New Securities or any part thereof,
except pursuant to sales that are exempt from the registration requirements of
the Securities Act and/or sales registered under the Securities Act. The
Investor does not have any agreement or understanding, directly or indirectly,
with any person or entity to distribute the New Securities. Notwithstanding
anything in this Section 2.1(c) to the contrary, by making the representations
herein, the Investor does not agree to hold the New Securities for any minimum
or other specific term and reserves the right to dispose of the New Securities
at any time in accordance with or pursuant to a registration statement or an
exemption from the registration requirements under the Securities Act.

 



 -2- 

 



 

(d)   Investor Status. At the time the Investor was offered the New Securities,
it was, at the date hereof it is, and on the date it converts the New Note, it
will be, an “accredited investor” as defined in Rule 501(a) of Regulation D
under the Securities Act. The Investor is not a broker-dealer.

 

(e)   General Solicitation. The Investor is not acquiring the New Securities as
a result of or subsequent to any advertisement, article, notice or other
communication regarding the New Securities published in any newspaper, magazine
or similar media or broadcast over television or radio or presented at any
seminar or any other general solicitation or general advertisement.

 

(f)   Reliance. The Investor understands and acknowledges that (i) the New
Securities is being offered and sold to it without registration under the
Securities Act in a transaction that is exempt from the registration provisions
of the Securities Act, and (ii) the availability of such exemption depends in
part on, and the Company will rely upon the accuracy and truthfulness of, the
foregoing representations, and the Investor hereby consents to such reliance.

 

(g)   Brokers and Finders. The Investor has no knowledge of any person who will
be entitled to or make a claim for payment of any finder fee or other
compensation as a result of the consummation of the transactions contemplated by
this Agreement.

 

(h)  Experience. Investor has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the New Securities, and has so evaluated
the merits and risks of such investment. Investor is able to bear the economic
risk of an investment in the New Securities and, at the present time, is able to
afford a complete loss of such investment..

 

(i)  Access to Information. Such Investor acknowledges that it has had the
opportunity to review this Agreement (including all exhibits and schedules
thereto) and has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the New Securities; (ii) access
to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.

 

(j)  Acknowledgement Regarding Delinquency in Company Reporting Requirements
with the SEC. Investor understands that the Company is not current in its
reporting obligations with the SEC and that the Company was previously was a
“shell company” as defined in Rule 12b-2 under the Exchange Act. Pursuant to
Rule 144(i), securities issued by a current or former shell company that
otherwise meet the holding period and other requirements of Rule 144
nevertheless cannot be sold in reliance on Rule 144 until one year after the
Company (a) is no longer a shell company; and (b) has filed current “Form 10
information“ (as defined in Rule 144(i)) with the SEC reflecting that it is no
longer a shell company, and provided that at the time of a proposed sale
pursuant to Rule 144, the Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by Section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports.

 

2.2   Company Representations and Warranties. The Company hereby makes the
following representations and warranties to each Investor on the Execution Date
and on the Closing Date:

 

(a)   Organization and Qualification. The Company is a corporation incorporated,
validly existing and in good standing under the laws of the State of Nevada,
with the requisite corporate power and authority to own and use its properties
and assets and to carry on its business as currently conducted. The Company is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction where the nature of the business it conducts makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
the New Securities, or this Agreement, (ii) a material adverse effect on the
results of operations, assets, business, prospects or condition (financial or
otherwise) of the Company, or (iii) a material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under the New Securities, or this Agreement (any of (i), (ii) or (iii), a “
Material Adverse Effect”).

 



 -3- 

 



 

(b)   Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and to issue the New Securities and the Conversion Shares, upon
conversion of the Convertible Note in accordance with the terms of the New
Securities, and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance of this Agreement and any other
agreements and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by the Company’s Board of Directors, and no
further consent or authorization of the Company, its Board of Directors
(including any committee thereof) or any class of the Company’s stockholders is
required. This Agreement and the New Securities have been duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligations of the Company enforceable against the
Company, in accordance with their terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

  

(c)   Issuance of the New Securities. The Series A Preferred Stock is duly
authorized and, when issued and paid for in accordance with this Agreement, will
be duly and validly issued, fully paid and nonassessable. The Conversion Shares,
when issued in accordance with the terms of the New Note, will be validly
issued, fully paid and nonassessable, free and clear of all liens imposed by the
Company other than restrictions on transfer provided for in the New Securities
or under applicable securities laws.

 

(d)   No Conflicts. The execution, delivery and performance of this Agreement,
and the New Securities and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and
reservation for issuance, as applicable, of the Conversion Shares will not, (i)
result in a violation of the articles of incorporation of the Company, as
amended (the “ Certificate of Incorporation ”) or the bylaws of the Company (the
“Bylaws”) or (ii) result in a violation of any law, rule, regulation, order,
judgment or decree (including United States federal and state securities laws
and regulations and rules or regulations of any self-regulatory organizations to
which either the Company or its securities are subject) applicable to the
Company or by which any property or asset of the Company is bound or affected.
The Company is not in violation of its Certificate of Incorporation, Bylaws or
other organizational documents.

 

(e)   Absence of Certain Changes. The Company has not taken any steps, and does
not currently expect to take any steps, to seek protection pursuant to any
bankruptcy or receivership law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings with respect to the Company.

 

(f)   Certain Fees. No fees or commissions will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement.

 

ARTICLE III

OTHER COVENANTS

 

3.1   Securities Laws. The Investor acknowledges that the Series A Preferred
Stock, the New Note and the Conversion Shares, have not been registered under
the Securities Act and may only be disposed of pursuant to an available
exemption from or in a transaction not subject to the registration requirements
of the Securities Act.

 

3.2   Restrictive Legend. The Investor agrees to the imprinting of the following
legend on the Convertible Note and Conversion Shares:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933
AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 



 -4- 

 



 

ARTICLE IV

MISCELLANEOUS

 

4.1   Fees and Expenses. The Company has agreed to pay certain legal fees of
Investor’s counsel in the aggregate principal amount of up to $60,000.00 (the
“Investor Fees”) in accordance with the following schedule: (i) 25% of the
Investor Fees shall be payable within sixty (60) days of the date of this
Agreement and (ii) the remaining 75% of such Investor Fees shall be payable
within eighteen (18) months of the date of the first payment set forth above.
Except as set forth in this Section 4.1, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all stamp and other taxes and duties levied in connection with the
issuance of the New Securities.

 

4.2   Entire Agreement; Amendments. This Agreement together with the exhibits
and schedules hereto, dated as of the Execution Date, contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.

 

4.3   Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or email at the email address specified in this Section prior to 6:00 p.m.
(Eastern time) on a business day, against electronic confirmation thereof, (ii)
the business day after the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number or email at the email address
specified in this Agreement later than 6:00 p.m. (Eastern time) on any date,
against electronic confirmation thereof, (iii) the business day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as follows:

 



If to the Company: Avant Diagnostics, Inc.   1050 30th Street NW Suite 107  
Washington, DC 20007   Attention: Scott VanderMeer, Interim CFO   Email:
scott@avantdiagnostics.com With copies to (which shall   not constitute notice):
Sheppard, Mullin, Richter & Hampton LLP   30 Rockefeller Plaza, 39th Floor   New
York, NY 10112   Facsimile No.: (917) 438-6137   Email:
scohen@sheppardmullin.com   Attn: Stephen A. Cohen



 

If to the Investors:  At the address of the Investor set forth on the signature
page to this Agreement.

 

or such other address as may be designated in writing hereafter, in the same
manner, by such person or entity.

 

4.4   Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and by the Investor. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.







  

4.5   Headings. The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 



 -5- 

 



 

4.6   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Investor may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company.

 

4.7   No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person or entity.

 

4.8   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Nevada, without
regard to the principles of conflicts of law thereof. The Company and the
Investor irrevocably consent to the jurisdiction of the United States federal
courts and state courts located in the State of Nevada in any suit or proceeding
based on or arising under this Agreement and irrevocably agree that all claims
in respect of such suit or proceeding may be determined in such courts.

 

4.9   Survival. The representations and warranties contained herein shall
survive the closing of the transactions contemplated by this Agreement. The
agreements and covenants contained herein shall survive the Closing and the
delivery of the New Securities until the expiration of the applicable statute of
limitations (if any) therefor..

 

4.10   Execution. This Agreement may be executed in one or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission or a scanned copy via electronic mail, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile or scanned signature page were an original thereof.

 

4.11   Severability. In case any one or more of the provisions of this Agreement
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.

 

4.12   Further Assurances. The parties hereto agree that each shall execute and
deliver any and all further agreements, instruments, certificates and other
documents, and shall take any and all action, as any of the parties hereto may
reasonably deem necessary or desirable in order to carry out the intent of the
parties to this Agreement.

 

4.13   Attorneys’ Fees. If either party shall commence an action or proceeding
to enforce any provisions relating to the obligations to close the transactions
contemplated by this Agreement prior to the Closing, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

4.14  Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto.

 

[signature page follows]

 

 -6- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 



  COMPANY:       AVANT DIAGNOSTICS, INC.         By: /s/ Scott VanderMeer  
Name: Scott VanderMeer   Title: Interim Chief Financial Officer



 

[additional signature page follows] 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Company Signature Page to Exchange Agreement]

 

 -7- 

 



 

INVESTOR:

 

COASTAL INVESTMENT PARTNERS, LLC

 



By: /s/ Max Riccio   Name: Max Riccio   Title: Authorized Signatory  



 

Email Address of Authorized Signatory: ____________________________

 

Facsimile Number of Authorized Signatory: ________________________

 

Address for Notice to Investor:

  

[Investor Signature Page to Exchange Agreement]

  



 -8- 

 



 

Exhibit A

 

[Form of Certificate of Designation of the Rights and Preferences of the Series
A Preferred Stock]

 

 -9- 

 



 

Exhibit B

 

[Form of New Note]

 

 -10- 

 

 

Exhibit C

 

[Form of Termination Agreement]

 



 -11- 

 

